Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1, 4-13, 16-20 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
	With regard to Claims 1, 12, 13, Muurinen (US20150097442)  teaches a wireless power receiver system comprising: a receiver antenna ( e.g., 322, Fig. 3b) configured for inductive coupling ( primary coil inductively coupled to a secondary coil, [0003]), via near-field magnetic coupling ( [0003] coil coupled together through electromagnetic induction, see Fig. 1, 102 is near 122 to transfer power, therefore, they are nearfield coupling. In addition, para [0055] of applicant’s specification states near-field magnetic coupling may be referred to as “inductive coupling,” and [0003] of Muurinen teaches about inductively coupling) ,with at least one other antenna( e.g., 302, Fig. 3a) of at least one other system and receive alternating current (AC) wireless signals ( e.g., 350, Fig. 3b) from the at least one antenna ( e.g., 302, Fig. 3a), the AC wireless signals including wireless power signals and wireless data signals ( see [0039] [0043], digital information in the power signal) the wireless data signals generated by altering electrical characteristics of the AC wireless signals at the at least one other system ( e.g., 300, Fig. 3a) ; the wireless power signals ( power received at 322, Fig. 3b) configured to provide electrical energy to wireless power receiver system ( e.g., 320, Fig. 3b) for charging or directly charging a load  ( e.g., 323, Fig. 3b or consumption or storage outsides device 320, [0042]).
at least one sensor configured to detect electrical information associated with the electrical characteristics of the AC wireless signals(a demodulator to sense variations in the power signal provided by a wireless power transmitter device to demodulate digital information[0043]), the electrical information including one or more of a current of the AC wireless signals, a voltage of the AC wireless signals, a power level of the AC wireless signals( [a demodulator to sense variations in the power signal[0043]), or combinations thereof;
a demodulation circuit configured to (i) receive the electrical information from the at least one sensor, ( a demodulator to sense variations in the power signal[0043]) generate an alert ( output of 332, Fig. 3b), (vi) and output a plurality of data alerts( 332’s output, Fig. 3b); 
a receiver controller (e.g., 321, Fig. 3b) configured to (i) receive the plurality of data alerts from the demodulation circuit(output of 332, Fig. 3b), and (ii) decode the plurality of data alerts into the wireless data signals(and a processor for processing the demodulated information [0043]). .
Wang (US20100189196A1) teaches automatic gain control ([0008] amplifying the input signals, this is an automatic gain control because it is not manual controlled), detecting a change in the modified electrical information signal (The differentiator circuit then differentiates the rising and falling edges of the magnified AC components, and the rising and falling edge reflects a rate of change) [0008]; determining if the change in the modified electrical information signal meets or exceeds one of a rise threshold or a fall threshold (has a high and a low voltage triggering thresholds [0008]; generating a data alert if the change exceeds one of the rise threshold or the fall threshold (Comparator 130 compares the positive and negative pulses against a high threshold level and a low threshold level and outputs a logic high if the pulses are higher than the high threshold level and a logic low if the pulses are lower than the low threshold level. [0027]) a slope detection circuit(see [0026] Differentiator 115 converts steeper slopes of the rising and falling edges of the amplified envelope signal into respective positive and negative pulses. Therefore, 115 can detect the slopes because it converts the slopes). 
 Lee (US 2144221)teaches the demodulation circuit configured to apply automatic bias control and gain control to electrical information (page 1, col 1, line 45-55 automatic gain bias control in demodulator), 
	Dinh ( US 20060139015) teaches the demodulation circuit includes a slope detection circuit, and wherein the slope detection circuit comprises a first opamp (operational amplifier)  ( e.g., 308, Fig. 3 [0024] 308 is a detector ) for slope detection to produce a slope detection signal and a second opamp ( e.g., 307, Fig. 3) for amplification of the slope detection signal to generate an amplified slope detection signal.
However, the prior art of record fails to teach or suggest an offset voltage signal is supplied to the first opamp, the offset voltage signal being controlled by a first digital potentiometer within a first voltage divider, and wherein an amplification control signal is supplied to the second opamp, the amplification control signal being controlled by a second digital potentiometer within a second voltage divider in combination with other limitations of the claim.
	Regarding to Claims 4-11, 16-20 they depend on claims 1 or 13 above.
4.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Terminal Disclaimer
The terminal disclaimer filed on 4/19/2022 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of 
US Application No. 17164528 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           Guedon ( US20210135912A1) teaches about a ASK demodulation for wireless chargers with S&H and voltage divider.  
         Walton (US20170324283A1 ) teaches that IPT system with  PT receiver demodulation circuit, wherein the voltage at each terminal of the pick-up coil 9 is provided to comparator 20 inverted end and the non-inverting terminal by resistor divider 22 and 23 and 24 and 25.                                                                                                                 Gao (US 20160336785 A1) teaches about the ASK demodulator circuit 200A includes secondary coil input and output taps 210, a voltage scale down circuit 220, a rectification and DC filter circuit 230, a low-pass filter circuit 240, a level comparator circuit 250, a voltage divider 252, and a communications output 255.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836